Appellant has renewed his complaint of the failure of the learned trial judge to tell the jury in his charge that a conviction could not be had on the extrajudicial confession alone. Had the State relied solely on such confession, the matter might be more material, but examination of the record discloses evidence of many circumstances, some of which are referred to in our original opinion, which shed light on appellant's apparent interest *Page 251 
in and desire to protect parties engaged in the illicit liquor traffic in his county and are in addition to his confession. In the recent case of Aven v. State, 253 S.W. Rep., 521, the failure to give a charge such as the one under discussion, was upheld, and the subject analyzed and discussed at length. We do not think it necessary to do more than cite the Aven case on this point.
On the sufficiency of proof of the corpus delicti, appellant made a full and complete admission of the fact that for many months and possibly several years he was permitting certain parties to carry on the illicit traffic in liquor while he was sheriff. That said parties were engaged in said traffic was proven, also that this fact was directly brought to appellant's attention, and that he practically refused to act in any official way to punish the offenders or prevent the traffic, but on the contrary tried to intimidate and coerce the private citizens who were trying to stop such traffic, appears in the record. We adhere to the rule laid down in Kugadt v. State,38 Tex. Crim. 692. J. C. Pruitt was one of the parties named in the indictment as entitled to appellant's protection under the alleged agreement. The record amply shows appellant to have given him such protection.
The complaint of the charge is without merit. The indictment set out the matter of the agreement between appellant and W. B. Pruitt, and it was sufficient, in applying the law to the facts, to tell the jury that if they believed beyond a reasonable doubt that appellant as sheriff, etc., accepted from W. B. Pruitt a bribe "as alleged in the indictment" etc.
Believing no error was committed in our announcement of the law in the original opinion, the motion for rehearing will be overruled.
Overruled.